Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 4, the term "powerful" (line 2) is considered narrative and thus has rendered the claim indefinite because it is unclear what is the metes and bounds of a powerful magnet. Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 - 4, 6 and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fein et al., US 9,643,100.
Regarding Claim 1, Fein et al. disclose a magnetic attraction connection structure, comprising a main body 10, the main body having a peripheral edge on which at least one connection surface is defined, the main body being provided with at least one movement space 70 that is formed in an interior of the peripheral edge at one side of the connection surface, the movement space being provided with a magnet 80 arranged in an interior thereof, the movement space (70) being of a size that is sufficient to allow the magnet (80) to move (by sliding) in a direction toward the connection surface or to rotate by an angle (freely rotatable within the space 70).
Regarding Claim 2, Fein et al. disclose the magnetic attraction connection structure according to claim 1, wherein the peripheral edge of the main body (10) forms a frame (see figure 1), and the frame is provided, on each of an upper side 12 and a lower side 14 thereof, with a surface panel to jointly form a configuration of a board.
Regarding Claim 3, Fein et al. disclose the magnetic attraction connection structure according to claim 1, wherein the peripheral edge of the main body (10) is provided in the interior thereof with a separation plate 96 to delimit and form the movement space (70).
Regarding Claim 4, as best understood, Fein et al. disclose the magnetic attraction connection structure according to claim 1, wherein the magnet (80) comprises a powerful magnet (to attract to another magnet).
Regarding Claim 6, Fein et al. disclose he magnetic attraction connection structure according to claim 1, wherein the peripheral edge of the main body is provided, in the interior thereof, with a separation plate 96, which defines a channel in the peripheral edge and multiple blockers 90, 92 of different sizes are disposed in the channel to delimit the movement space (70).
Regarding Claim 7, Fein et al. disclose the magnetic attraction connection structure according to claim 1, wherein the magnet (80) has a shape of an elongate flat body (rod-like shape).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 - 5, 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Buffington et al., US 2018/0305924 in view of Vicentelli, US 2010/0120322.
Regarding Claim 1, Buffington et al. disclose a magnetic attraction connection structure, comprising a main body 1323, the main body having a peripheral edge 1328 on which at least one connection surface is defined, the main body being provided with at least one movement space 1326 that is formed in an interior of the peripheral edge (1328) at one side of the connection surface, the movement space (1326) being provided with a magnet 1327 arranged in an interior thereof.
Buffington et al. do not explicitly disclose the movement space being of a size that is sufficient to allow the magnet (1327) to move in a direction toward the connection surface or to rotate by an angle. Vicentelli teaches a main body (10.1) provided with at least one movement space 15, the space (15) being provided with a magnet 14 arranged in an interior thereof wherein the movement space (15) being of a size that is sufficient to allow the magnet (14) to move in a direction toward the connection surface (13) or to rotate by an angle (see figure 2). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the movement space of Buffington et al. to allow a rotation of the magnet as taught by Vicentelli in order to automatically orient any one of the two N and S polar faces towards the connection surface when the magnet is being connected to another magnet.
Regarding Claim 2, the combination of Buffington et al. and Vicentelli teaches the magnetic attraction connection structure according to claim 1. Buffington et al. further disclose wherein the peripheral edge of the main body (1323) forms a frame (with the other edges of the main body), and the frame is provided, on each of an upper side and a lower side thereof, with a surface panel to jointly form a configuration of a board (see figure 13).
Regarding Claim 3, the combination of Buffington et al. and Vicentelli teaches the magnetic attraction connection structure according to claim 1. Vicentelli further teaches wherein the peripheral edge of the main body is provided in the interior thereof (figure 2) with a separation plate (the housing for said space 15) to delimit and form the movement space (15).
Regarding Claim 4, as best understood, the combination of Buffington et al. and Vicentelli teaches the magnetic attraction connection structure according to claim 1. Buffington et al. further disclose wherein the magnet (1327) comprises a powerful (strong) magnet (to connect to magnets of another panel).

Regarding Claim 5, the combination of Buffington et al. and Vicentelli teaches the magnetic attraction connection structure according to claim 1. The combination does not expressly teach wherein the magnet is of a cubic shape. However, it would have been obvious to utilize a cubical magnet that is seated within a cubical housing forming said movement space since such changes are of a design choice not affecting the scope of the claimed invention. Further, it is noted that changes in shape are of routine skill in the art, and therefore obvious absent persuasive evidence that the claimed shape is significant (In re Dailey, 357 F.2d 669, 149 USPQ 47). See MPEP 2144.04
Regarding Claims 7 and 8, see the rejection of claim 5 above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 for similar art cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROWLAND DO whose telephone number is (571)270-5737. The examiner can normally be reached Monday-Thursday 8:30 - 7:00 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VICTOR D BATSON can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



	/R.D./           Examiner, Art Unit 3677                                                                                                                                                                                             

/VICTOR D BATSON/           Supervisory Patent Examiner, Art Unit 3677